Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (i) a method of treating as the elected method specie, (ii) inflammatory pain as the elected pain specie, and (iii) oral administration as the elected route of administration specie in the reply filed on 10/09/2020 is acknowledged.
Claims 1, 6, 8, 9, 14, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse. 

Claims Status
Claims 1-3, 6, 8, 9, 14, 17, 18, 21-26, and 28-33 are pending. Claims 4, 5, 7, 10-13, 15, 16, 19, 20, and 27 are canceled. Claims 1, 3, 6, 8, 9, 14, 17, and 18 are withdrawn. Claims 1, 2, 21-26, and 28-33 are examined in accordance to the elected species. 

Priority
This application claims priority to, and the benefit of, U.S. Provisional Application No. 62/726,800, filed on September 4, 2018.  The effective filing date is September 4, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 06/09/2020, 07/02/2020, & 11/09/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 21-26, 30, and 33 are rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama et al. (US6,720,320 B2) in view of Wang et al., Pain 106 (2003) 135-142 and Zhang et al., Pain 98 (2002) 287-295.
Nashiyama et al. teaches the use of phenoxypropylamine compound of the formula (I) as having simultaneous selective affinity for and antagonistic activity against 5HT-1А receptor, as well as 5HT reuptake inhibitory activity, and can be used as antidepressant quick in expressing an antidepressant effect, see Abstract. Moreover, Nashiyama et al. teaches the compounds can provide effective pharmaceutical agents for disease accompanying serotoninergic neurotransmission function disease and useful for the treatment in human for central nervous system diseases mediated by 5HT such as pain, see col. 63, lines 51-67 bridging col. 63, lines 1-5. One of the exemplified compound of the phenoxypropylamine compound of the formula (I) includes compound 88

    PNG
    media_image1.png
    68
    327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    498
    media_image2.png
    Greyscale
 as having great 5HT-1А receptor activity see col. 168, lines 47-65 and Table 3. Additionally, Nashiyama et al. teaches the compound can orally a daily dose preferably 1-5 mg/kg, see col. 63,lines 10-20  or in combination with other therapeutic agent and in a pharmaceutical composition comprising a pharmaceutically acceptable carrier in the amount of 1-500 mg, see col. 63, lines 21-30, and can be prepared into tablets, lozenges, capsules, powder, aqueous or oily suspension, syrups, elixirs, see col. 63, lines 31-35.
	Nashiyama et al. does not teach the pain is inflammatory pain. 
	Wang et al. teaches in the present study, the expression of 5-HT1A receptor mRNA was observed to increase significantly at the first hour or the fourth hour after bee venom injection, which were paralleled with spontaneous pain or hyperalgesia, respectively. This was consistent with a previous study that peripheral inflammation can increase the expression of 5- HT1A receptor mRNA in rat lumbar spinal dorsal horn neurons in accordance with the time course of ipsilateral heat hyperalgesia, see page 139, right col, first para. 
	Zhang et al. teaches that 5-HT1A receptor mRNA was widely distributed in the spinal dorsal horn with the highest density in laminae III–VI. Following carrageenan-induced inflammation, the 5-HT1A receptor mRNA expression in all layers of ipsilateral dorsal horn was significantly enhanced, and the peak occurred after 8 h. These findings suggested that following peripheral inflammation, the synthesis of 5-HT1A receptor was increased in the lumbar spinal dorsal horn neurons, especially in spinal GABA and ENK neurons, see Abstract. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed use compound 88 as one of the 5HT1A receptor antagonists for treating pain that includes inflammatory pain to give Applicant’s claimed method. One would have been motivated by the fact that Nashiyama et al. teaches phenoxypropylamine compound of the  pain and also because 5HT1A receptor is known to expressed in neuro-inflammatory pain models as taught by both Wang et al. and Zhang et al. One would reasonably expect compound 88 to effectively treat neuro-inflammatory pain (a specie of inflammatory pain) with success. 


Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama et al. (US6,720,320 B2) in view of Wang et al., Pain 106 (2003) 135-142 and Zhang et al., Pain 98 (2002) 287-295 as applied to claims 1, 2, 21-26, 30, and 33 in further view of Salvati et al. (US8,084,447 B2). 
	The collective teaching of Nashiyama et al., Wang et al., and Zhang et al. has been discussed in the above 103. 
	Nashiyama et al., Wang et al., and Zhang et al. collectively do not teach an additional therapeutic agent for the treatment of the elected pain (i.e. inflammatory pain). In addition, Nashiyama et al., Wang et al., and Zhang et al. do not teach compound I in combiantion with an additional therapeutic agent are administered in temperal proximity and a maintenance dose of compound and the dose regimen of claim 32. 
	Salvati et al. teaches a method for treating chronic inflammatory pain in a mammal in need thereof, comprising administering to the mammal a therapeutically effective dose of a pharmaceutical composition comprising: gabapentin or pregabalin, or a pharmaceutically dose of the pharmaceutical composition which ranges from about 0.05 to about 50 mg/day per kg of body weight, see claim 8. 
	It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by Salvati et al. with the method set forth by the collective teaching of Nashiyama et al., Wang et al., and Zhang et al. in the manner claimed in claim 29 (i,e, administered in temporal proximity) because each is taught by the prior art to be useful for the same purpose (i.e., treating inflammatory pain). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, adjustment of the dose and the regimen claimed in claims 31 and 32 would be well within the skill of an ordinary artisan via no more than routine optimization in order to provide a regiment protocol effective for treating inflammatory pain.  Finally, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628